Exhibit 10.1

 

Senior Management Compensation Plan

 

To conserve cash during a critical time in the development of Imagify, while at
the same time providing senior management with incentives to remain with the
Company through the PDUFA date for Imagify (February 28, 2009), the Board of
Directors has adopted the following Senior Management Compensation Plan (the
“Plan”):

 

1.  Employees Affected.  The Plan applies to all employees with the title of
Vice President or above (herein referred to as “Senior Management”).

 

2.   Senior Team Base Salary Reductions.  Effective on adoption of the Plan by
the Compensation Committee (July 16, 2008, or the “Effective Date”), the base
salary of each member of Senior Management will be reduced by 10%.  This
reduction will remain in effect until the completion of the first financing or
other fundraising in the form of debt, equity or upfront licensing fees in
excess of $10,000,000 obtained by the Company after the PDUFA date for Imagify
or an acquisition of the Company (a “Qualified Financing”).

 

3.  Retention Bonus and Options for Senior Team Base Salary Reductions.

 

a)  Cash Bonus.  Each member of Senior Management who is still employed by the
Company on completion of the Qualified Financing will receive a cash bonus equal
to the total amount of base salary forgone as a result of the senior team base
salary reduction.

 

b)  Options.  Each member of Senior Management will be granted options on the
Effective Date.  The number of options will be that number necessary so that the
total value of options granted to each member of Senior Management (determined
using a Black-Scholes calculation) is equal to the total amount of base salary
such member of Senior Management would forgo through the PDUFA date under the
Plan. The options will have a 10-year life and vest in full upon completion of
the Qualified Financing. Members of Senior Management must be employed at
Acusphere at the time of the Qualified Financing to be eligible for vesting.

 

4.  Retention Bonus and Options for Additional Larger Reductions.  Members of
Senior Management may elect to take additional base salary reductions in
exchange for a larger cash retention bonus and option grant.  For reductions of
20%, for every dollar of pay cut there will be two dollars of cash retention
bonus and twice the level of option grants. All terms of such additional bonuses
and option grants would be the same as described above for the senior team base
salary reduction.

 

--------------------------------------------------------------------------------